Case 0:18-cv-61828-WPD Document 83 Entered on FLSD Docket 07/26/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-CV-61828-CIV-WPD/LSS

  AMGEN, INC. and AMGEN                          )
  MANUFACTURING LIMITED,                         )
                                                 )
                          Plaintiffs,            )
                                                 )
     v.                                          )
                                                 )
  APOTEX INC. and APOTEX CORP.                   )
                                                 )
                          Defendants.            )
                                                 )

                  AMENDED JOINT CLAIM CONSTRUCTION STATEMENT

           Plaintiffs Amgen Inc. and Amgen Manufacturing Limited (collectively, “Amgen”), and

  Defendants Apotex Inc. and Apotex Corp. (collectively, “Apotex”), by and through their

  respective undersigned counsel, hereby submit the following Amended Joint Claim Construction

  Statement.

           I.     PROPOSED CLAIM CONSTRUCTIONS

           The parties’ respective proposed constructions for the terms in dispute are identified

  below.

                   PROPOSED CONSTRUCTIONS FOR THE ’287 PATENT
    Proposed Term            Amgen’s Construction                 Apotex’s Construction
   “is calculated”    is determined using an equation as    As defined in claims 23, 24, 25, and
                      part of practicing the method, rather 30 below.
   (claims 23-25, 30)
                      than using the equation in hindsight
Case 0:18-cv-61828-WPD Document 83 Entered on FLSD Docket 07/26/2019 Page 2 of 5



                     PROPOSED CONSTRUCTIONS FOR THE ’287 PATENT
     Proposed Term            Amgen’s Construction                   Apotex’s Construction
                        wherein the amounts of the oxidant “wherein the amount of the oxidant
   “wherein the         and the reductant are related         and reductant are related through a
   amounts of the       through a thiol-pair ratio and thiol- thiol-pair ratio and thiol-pair buffer
   oxidant and the      pair buffer strength defined          strength calculated in the redox
   reductant are        respectively by the equations:        component based on the equations:
   related through a
   thiol-pair ratio and
   a thiol-pair buffer
   strength”                                                  and
                        and                                    2 ℎ              + ℎ                ,
   (claims 16 and 26,
   and claims                 2           +
                                                              respectively, which are determined
   dependent                                                  as part of practicing the method.”
   therefrom)

   “wherein the thiol-    wherein the concentrations of          Indefinite.
   pair buffer strength   oxidant and reductant result in a      Alternatively, “wherein the thiol-
   maintains the          thiol-pair buffer strength at which    pair buffer strength maintains the
   solubility of the      the solubility of solutes recited in   solubility of the proteins in the
   solution”              the claims effectuating protein        solution”
   (claims 16 and 26,     refolding is maintained and the
   and claims             refolded protein is soluble
   dependent
   therefrom)
                          Greater than or equal to 2 mM          “2 mM or greater, wherein the
   “2 mM or greater”                                             thiol-pair buffer strength is
   (claims 19 and 29)                                            effectively bounded at a maximum
                                                                 of 100 mM”
   “wherein the thiol-    wherein the equation                   “wherein the thiol-pair ratio is
   pair ratio is                                                 calculated in the redox component
   calculated                                                    as a part of practicing the claimed
   according to the                                              method according to the following
   following              is used to calculate the thiol-pair    equation:
   equation:              ratio
                                                                                         ”
                   ”

   (claim 23)




                                                     2
Case 0:18-cv-61828-WPD Document 83 Entered on FLSD Docket 07/26/2019 Page 3 of 5



                    PROPOSED CONSTRUCTIONS FOR THE ’287 PATENT
     Proposed Term            Amgen’s Construction                 Apotex’s Construction
   “wherein the thiol- wherein the equation                 “wherein the thiol-pair buffer
   pair buffer strength                                     strength is calculated in the redox
                         2            +
   is calculated                                            component as a part of practicing
   according to the     is used to calculate the thiol-pair the claimed method according to
   following            buffer strength                     the following equation:
   equation:                                                 2 ℎ             + ℎ                ”
    2 ℎ             +
     ℎ                  ”
   (claim 24)
   “wherein the thiol-      wherein the equation                     “wherein the thiol-pair ratio is
   pair ratio is                                                     calculated in the redox component
   calculated                                                        as a part of practicing the claimed
   according to the                                                  method according to the following
   following                used to calculate the thiol-pair ratio   equation:
   equation:                and the equation
                                                                                              ;
                    ;           2            +
                                                                     and the thiol-pair buffer strength is
                            is used to calculate the thiol-pair
   and the thiol-pair                                                calculated in the redox component
                            buffer strength
   buffer strength is                                                as a part of practicing the claimed
   calculated                                                        method according to the following
   according to the                                                  equation:
   following                                                         2 ℎ              + ℎ                ”
   equation:
    2 ℎ             +
     ℎ                  ”
   (claims 25 and 30)

          II.    TECHNOLOGY TUTORIAL

          The parties’ constructions may involve technical subject matter, such as protein

  refolding. If it would be helpful to the Court, the parties are prepared to offer a brief tutorial on

  the technologies of the ’287 Patent in advance of, or during, the Markman Hearing.



  Dated: July 26, 2019




                                                       3
Case 0:18-cv-61828-WPD Document 83 Entered on FLSD Docket 07/26/2019 Page 4 of 5



  Respectfully submitted,

  By: /s/ John F. O’Sullivan_________       By: /s/ Simeon D. Brief_________
  John F. O’Sullivan                        Simeon D. Brier, Esq.
  Fla. Bar No. 143154                       Florida Bar No.: 525782
  Jason D. Sternberg                        Matthew B. Criscuolo, Esq.
  Fla. Bar No. 72887                        Florida Bar No.: 58441
  Paige S. Comparato                        COZEN O’CONNOR
  Fla. Bar No. 1002942                      One North Clematis Street
  HOGAN LOVELLS US LLP                      Suite 510
  600 Brickell Ave., Suite 2700             West Palm Beach, FL 33401
  Miami, FL 33131                           Telephone: 561-515-5250
  Telephone: (305) 459-6500                 Facsimile: 561-515-5230
  Facsimile: (305) 459-6550                 sbrier@cozen.com
  john.osullivan@hoganlovells.com           mcriscuolo@cozen.com
  allen.pegg@hoganlovells.com
  jason.sternberg@hoganlovells.com          Of Counsel:

  Of Counsel:                               W. Blake Coblentz
                                            Kerry B. McTigue
  Nicholas Groombridge                      Barry P. Golob
  Jennifer H. Wu                            Aaron S. Lukas
  Jennifer Gordon                           COZEN O’CONNOR
  Naz E. Wehrli                             1200 Nineteenth Street NW
  Jacob T. Whitt                            Washington, DC 20036
  Golda Lai                                 Telephone: 202-912-4800
  Aaron J. Marks                            wcoblentz@cozen.com
  PAUL, WEISS, RIFKIND, WHARTON             kmctigue@cozen.com
    & GARRISON                              bgolob@cozen.com
  1285 Avenue of the Americas               alukas@cozen.com
  New York, NY 10019
  Telephone: (212) 373-3000                 Keri L. Schaubert
  Facsimile: (212) 757-3990                 COZEN O’CONNOR
  ngroombridge@paulweiss.com                277 Park Avenue
  jwu@paulweiss.com                         New York, NY 10172
  jengordon@paulweiss.com                   Phone: 212-883-4900
  nwehrli@paulweiss.com                     kschaubert@cozen.com
  jwhitt@paulweiess.com
  glai@paulweiss.com                        Attorneys for Defendants and Counterclaim
  amarks@paulweiss.com                      Plaintiffs Apotex Inc. and Apotex Corp.




                                        4
Case 0:18-cv-61828-WPD Document 83 Entered on FLSD Docket 07/26/2019 Page 5 of 5



  Wendy A. Whiteford
  Kimberlin Morley
  Erig Agovino
  AMGEN INC.
  One Amgen Center Drive
  Thousand Oaks, CA 91320
  Telephone: (805) 447-1000
  Facsimile: (805) 447-1010
  wendy@amgen.com
  kmorley@amgen.com
  eagovino@paulweiss.com

  Attorneys for Plaintiffs
  Amgen Inc. and Amgen Manufacturing Limited




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 26, 2019, I electronically filed the foregoing with the
  Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to
  counsel and that a true and correct copy was served via electronic mail on all counsel of parties
  of record.

                                               By: /s/ John F. O’Sullivan______
                                                      John F. O’Sullivan
                                                      Fla. Bar No. 143154




                                                   5
